Exhibit (c)(4) Privileged and Confidential / Not to be Copied or Distributed 12 July 2010 PROJECT OSAKA - UPDATE OF VALUATION ANALYSIS Information presented may vary subject to legal advice 2 Privileged and Confidential / Not to be Copied or Distributed Table of Contents I.BUSINESS PLAN UPDATE II.PRELIMINARY IMPACT ON VALUATION III.PRELIMINARY SYNERGIES ANALYSIS APPENDIX TABLE OF CONTENTS Privileged and Confidential / Not to be Copied or Distributed I.BUSINESS PLAN UPDATE 4 Privileged and Confidential / Not to be Copied or Distributed REVENUES GROSS PROFIT CAPITAL EXPENDITURE EBITDA(2) BASE CASE FINANCIALS (EXCL. SYNERGIES) US$m US$m US$m US$m % Growth % Revenues % Revenues % Revenues Source: Shamrock filings, PWP analysis, FY 2009 financials pro forma adjusted for Australia and Thailand acquisitions Note:(1) Organic revenue growth at constant FX rates; PwC analysis of organic revenue growth at constant FX rates for 2008 and 2009 (2) EBITDA on Non-GAAP basis but adjusted for stock option expenses (c. $0.5m per year) –Base Case was built based on the Shamrock management case adjusted for (i) more realistic
